DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 10/10/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the Claim Rejections under 35 USC § 103 and 112 are withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC § 112 is made in view of the amended claims.   In addition, the rejection of claims 1-20 under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) GOLDING et al., US 7680749, and previously disclosed prior art reference(s) YAO , and SHALEV-SHWARTZ, and DEY. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 8,  and 15, are independent claims. This Final Office action is in response to the “Amended Claims and Applicant Remarks” dated 10/10/2022.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has acted as his/her own lexicographer. The term “agent” within the specification is defined as; other vehicles, pedestrians, bicyclists, etc.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Objections
Claim 1 has typographical errors which need to be corrected. It appears the term “for a second module” in line 4, should be written as “from the second module.”
Office suggests review of all claims to determine if there are similar errors as listed above.  The list above is exemplary in nature and by no means exhaustive.
Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al., US 20190101917, herein further known as Yao, in view of SHALEV-SHWARTZ et al., US 20180032082, herein further known as Shalev-Shwartz, and further in view of GOLDING et al., US 7680749, herein further known as Golding.
Regarding claims 1, Yao discloses operating an autonomous vehicle (paragraph [0004]), including: receiving, at a processor (paragraph [0027]) operating a hypothesis resolver (paragraph [0071], action model and predict subsequent state (future) (i.e. hypothesis), and paragraphs [0083-91], action network), a first solution from a first module (paragraph [0064], output layer 340 from middle layers 330, wherein layer 330 is a grouping of one or more nodes independent of each other, (i.e. first module, second module, Nth module)) predicting (paragraph [0004]) a first predicted future state of an agent (paragraph [0017], selection of an action for an object in an environment, paragraph [0071], subsequent state (future)) and a second solution for a second module (paragraph [0064], output layer 340 from middle layers 330, wherein layer 330 is a grouping of one or more nodes independent of each other, (i.e. first module, second module, Nth module)) predicting (paragraph [0004]) a second predicted future state of the agent  (paragraph [0017], selection of an action for an object in an environment, paragraph [0071], subsequent state (future)); receiving an environmental state (paragraph [0071], environment sensed) for a road section (paragraph [0117], wherein the “action model” is learned from vehicle running on real roads) at the hypothesis resolver (paragraph [0071], action model and predict subsequent state (future) (i.e. hypothesis), and paragraphs [0083-91], action network); determining a first reward for the first solution (paragraphs [0011], [0017], [0080] operation 508, see also FIG. 5) based on the first predicted future state (paragraph [0017], selection of an action for an object in an environment) and an actual future state (paragraph [0076]); determining a second reward for the second solution (paragraphs [0011], [0017], [0080] operation 508, see also FIG. 5) based on the second predicted future state (paragraph [0017], selection of an action for an object in an environment) and the actual future state (paragraph [0076]) wherein the hypothesis resolver (paragraph [0071], action model and predict subsequent state (future) (i.e. hypothesis), and paragraphs [0083-91], action network) selects the first module and the second module (paragraph [0081], operation 510, see also FIG. 5, and paragraph [0094]) and navigating the autonomous vehicle (paragraph [0061]) based on a selection (paragraph [0017], selection of an action for an object in an environment) using the selected one of the first module and the second module (paragraph [0064]) based on a location of the autonomous vehicle (paragraph [0050]) along the road section (paragraph [0117]).
However, Yao does not explicitly state the first/second reward indicating a confidence level of the first/second solution for the environmental state; and determining a transition point along the road section, wherein the transition point is a point along the road section between a straight section of the road section and an intersection of the road section, and when the vehicle is on the straight section, and when the vehicle is near the intersection; and navigating based on a selection using the selected location of the vehicle along the road section and the transition point.
The method of Shalev-Shwartz teaches the first/second reward indicating a confidence level of the first/second solution for the environmental state (paragraph [0154]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the first/second reward indicating a confidence level of the first/second solution for the environmental state as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Golding teaches determining a transition point along the road section (column 11, lines 33-34), wherein the transition point is a point along the road section between a straight section of the road section and an intersection of the road section (column 11, lines 33-40), and selects when the vehicle is on the straight section  and selects when the vehicle is near the intersection (column 11, lines 35-37); and navigating (column 1, lines 24-25) based on a selection using the selected location of the vehicle along the road section and the transition point (column 11, lines 35-37).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including determining a transition point along the road section, wherein the transition point is a point along the road section between a straight section of the road section and an intersection of the road section, and when the vehicle is on the straight section, and when the vehicle is near the intersection; and navigating based on a selection using the selected location of the vehicle along the road section and the transition point as taught by Golding.
One would be motivated to modify Yao in view of  Golding for the reasons stated in Golding column 1, a more robust navigation system which is adaptive so as to not make mistakes repeatedly and provide desirable directs for navigating.  Furthermore, a more robust navigation system can determine a driver’s average road speed for roads frequently traversed, so that estimated travel times can be calculated. Other more robust navigation system can learn frequently driven routes, so that minimal instruction can be given for those routes, thereby distracting drivers less.
Additionally, the claimed invention is merely a combination of known elements of adaptive navigation system that learns from a user's driving history, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 1 above.
Yao further discloses the environmental state includes at least one of a weather condition (paragraph [0119]), a traffic pattern, a traffic rule and a road condition.
Furthermore, Golding teaches the environmental state includes a traffic pattern (column 1, lines 29-42), and weather condition  and a road condition (column 6, lines 45-50).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the environmental state includes at least one of a weather condition, a traffic pattern, a traffic rule and a road condition as taught by Golding.
One would be motivated to modify Yao in view of  Golding for the reasons stated in Golding column 1, a more robust navigation system which is adaptive so as to not make mistakes repeatedly and provide desirable directs for navigating.  Furthermore, a more robust navigation system can determine a driver’s average road speed for roads frequently traversed, so that estimated travel times can be calculated. Other more robust navigation system can learn frequently driven routes, so that minimal instruction can be given for those routes, thereby distracting drivers less.
Additionally, the claimed invention is merely a combination of known elements of adaptive navigation system that learns from a user's driving history, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 1 above.
Yao discloses further training the hypothesis resolver (paragraph [0071], action model and predict subsequent state (future) (i.e. hypothesis), and paragraphs [0083-91], action network) during a training mode (paragraphs [0006-0010], [0017]) to associate the first reward with the first solution and the second reward with the second solution for a selected environmental state (paragraphs [0011], [0017], [0076], [0080], see also method 500, FIG. 5).
Regarding claim 4, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 3 above.
Yao discloses further training the hypothesis resolver (paragraph [0071], action model and predict subsequent state (future) (i.e. hypothesis), and paragraphs [0083-91], action network) during the training mode (paragraphs [0006-0010], [0017]) by determining the first predicted future state of the agent (paragraph [0017]) at a selected future time (paragraph [0071]) for the first solution (paragraph [0064] and the received environmental state (paragraph [0071], environment sensed), measuring the actual future state of the agent at the selected future time (paragraph [0030], sensing an environment of the object, paragraph [0071], environment sensed), determining an error for the first solution based on first predicted future state and the actual future state, and assigning the first reward to the first solution based on the error (claim 10).
Regarding claim 5, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 4 above.
However, Yao does not explicitly state the first reward is inversely proportional to the error.
Shalev-Shwartz teaches a method wherein the first reward is inversely proportional to the error (paragraph 157).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the first reward is inversely proportional to the error as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 4 above.
However, Yao does not explicitly state reducing one of the first reward and the second reward for a most used of the first solution and second solution for the environmental state.
Shalev-Shwartz teaches state reducing one of the first reward and the second reward for a most used of the first solution and second solution for the environmental state (paragraphs 180-181, paragraph [0300]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including state reducing one of the first reward and the second reward for a most used of the first solution and second solution for the environmental state as taught by Shalev-Shwartz.
One would be motivated to modify Yao in view of  Shalev-Shwartz for the reasons stated in Shalev-Shwartz paragraph [0003], to more robustly navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or interchanges, and respond to any other situation that occurs or develops during the vehicle's operation..  Furthermore, the method makes appropriate decisions to safely and accurately reach an intended destination.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle that is capable of navigating on roadways, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, all limitations have been examined with respect to the method in claim 1. The system in claim 8 can clearly perform the method of claim 1. Therefore, claim 8 is rejected under the same rationale as claim 1 above.
Regarding claim 9, all limitations have been examined with respect to the method in claim 2. The system in claim 9 can clearly perform the method of claim 2. Therefore, claim 9 is rejected under the same rationale as claim 2 above.
Regarding claim 10, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 8 above.
Yao discloses further a neural network (paragraph [0006-0008]).
Furthermore, all limitations have been examined with respect to the method in claim 3. The system in claim 10 can clearly perform the method of claim 3. Therefore, claim 10 is rejected under the same rationale as claim 3 above.
Regarding claim 12, all limitations have been examined with respect to the method in claim 5. The system in claim 12 can clearly perform the method of claim 5. Therefore, claim 12 is rejected under the same rationale as claim 5 above.
Regarding claim 13, all limitations have been examined with respect to the method in claim 6. The system in claim 13 can clearly perform the method of claim 6. Therefore, claim 13 is rejected under the same rationale as claim 6 above.
Regarding claim 15, all limitations have been examined with respect to the method in claim 1. The system in claim 15 can clearly perform the method of claim 1. Therefore, claim 15 is rejected under the same rationale as claim 1 above.
Regarding claim 16, all limitations have been examined with respect to the method in claim 2. The system in claim 16 can clearly perform the method of claim 2. Therefore, claim 16is rejected under the same rationale as claim 2 above.
Regarding claim 17, all limitations have been examined with respect to the system in claim 10. The autonomous vehicle in claim 17 can clearly perform with the system of claim 10. Therefore, claim 17 is rejected under the same rationale as claim 10 above.
Regarding claim 18, all limitations have been examined with respect to the system in claim 11. The autonomous vehicle in claim 18 can clearly perform with the system of claim 11. Therefore, claim 18 is rejected under the same rationale as claim 11 above.
Regarding claim 19, all limitations have been examined with respect to the system in claim 12. The autonomous vehicle in claim 19 can clearly perform with the system of claim 12. Therefore, claim 19 is rejected under the same rationale as claim 12 above.
Regarding claim 20, all limitations have been examined with respect to the system in claim 13. The autonomous vehicle in claim 20 can clearly perform with the system of claim 13. Therefore, claim 20 is rejected under the same rationale as claim 13 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yao, Shalev-Shwartz, and Golding, further in view of DEY et al., US 20200151599, herein further known as Dey.
Regarding claim 7, the combination of Yao, Shalev-Shwartz, and Golding, disclose all elements of claim 4 above.
However, Yao does not explicitly disclose a method wherein the error is determined from a Euclidean distance between the predicted state and the actual state.
Dey teaches a method wherein the error is determined from a Euclidean distance between the predicted state and the measured state (paragraph 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yao by including the error is determined from a Euclidean distance between the predicted state and the measured state as taught by Dey.
One would be motivated to modify Yao in view of  Dey for the reasons stated in Dey paragraph [0003], to more robustly learn sequences of actions and use any inherent patterns present therein to more correctly predict future courses of actions.
Additionally, the claimed invention is merely a combination of known elements of modelling prediction errors in path-learning of an autonomous learning agent, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, all limitations have been examined with respect to the method in claim 7. The system in claim 14 can clearly perform the method of claim 7. Therefore, claim 14 is rejected under the same rationale as claim 14 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669    

/JESS WHITTINGTON/Examiner, Art Unit 3669